                  Case 20-10553-CSS                  Doc 1122          Filed 12/16/20           Page 1 of 2




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

 In re:                                                          Chapter 7

                                                                 Case No. 20-1OS53 (CSS)
 ART VAN FURNITURE, LLC, et al.,l
                                                                 Jointly Administered
                          Debtors.

                                                                 Re: Docket No. 1080


         ORDER GRANTING FIRST INTERIM ("NON-CONTINGENCY")
        APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF
           EXPENSES OF GIULIANO MILLER AND COMPANY LLC AS
    ACCOUNTANTS AND FINANCIAL ADVISORS TO THE CHAPTER 7 TRUSTEE
       FOR THE PERIOD FROM APRIL 7, 2020 THROUGH OCTOBER 31, 2020


                    Giuliano, Miller &Company, LLC ("GMCO"), as accountants and financial

advisors for the Chapter 7 Trustee in the above-captioned cases, filed a First Interim ("Non-

Contingency") application for allowance of compensation and reimbursement of expenses for

April 7, 2020 through October 31, 2020 (the "First Interim Application"). The Court has

reviewed the First Interim Application and finds that: (a) the Court has jurisdiction over this

matter pursuant to 28 U.S.C. §§ 157 and 1334; (b) notice of the First Interim Application, and

any hearing on the First Interim Application, was adequate under the circumstances; (c) all

persons with standing have been afforded the opportunity to be heard on the First Interim

Application; and (d) the Office of the United States Trustee having provided informal comments.

Accordingly, it is hereby




~ The Debtors in these cases, along with the last four digits of each Debtor's federal ta~c identification number, include: Art Van
Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF Holdings I, LLC (2537); AVF Holdings
TI, LLC (7472); AVP Parent, LLC (3451); Levin Parent, LLC (8052); Art Van Furniture of Canada, LLC (9491); AV Pure Sleep
Franchising, LLC (8968); AVF Franchising, LLC (6325); LF Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort
Mattress LLC (4463).


DOCS DE:231714.3 05233/003
                Case 20-10553-CSS        Doc 1122     Filed 12/16/20     Page 2 of 2




                 ORDERED that the First Interim Application is GRANTED, on an interim basis.

Fees in the amount of $1,050,164.75, and costs in the amount of $5,605.16, are allowed on an

interim basis. The Chapter 7 Trustee in the above cases shall pay to GMCO from any available

assets of the Debtors' estates in accordance with the Final Cash Collateral Order the sum of

$1,050,164.75 as compensation and $5,605.16 as reimbursement of expenses, for a total

allowance of $1,055,769.91 services rendered and disbursements incurred by GMCO for the

period April 7, 2020 through October 31, 2020.

                 ORDERED that this Court retains jurisdiction with respect to all matters arising

from or related to the implementation, interpretation, and enforcement of this Order.




          Dated: December 16th, 2020                  CHRISTOPHER S. SONTCHI
          Wilmington, Delaware                        UNITED STATES BANKRUPTCY JUDGE


                                                  2
DOCS DE:231714.3 05233/003
